Title: Charles Eaton Haynes to James Madison, 17 June 1831
From: Haynes, Charles Eaton
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Sparta, Georgia,
                                
                                 17th. June, 1831.
                            
                        
                        
                        Public & private engagements, in different health, & an unwillingness to intrude upon your
                            retirement, have prevented any reply to the communication with which you honored me last February: But, as I find your
                            assent to the charter of the Bank of the United States placed on different grounds in the Washington Globe of the 11th.
                            instant from those stated by you in that communication, I beg you will pardon me for calling your attention to the
                            subject. In treating the Bank question, the editor of the Globe, in paper referred to, says, "Mr. Madison & Mr.
                            Clay changed their faith: upon the plea of necessity." Believing that you were not influenced by that consideration,
                            & that justice requires the reasons of your assent to be made public, I have to ask of you permission to make such
                            use of the communication above mentioned as I shall think proper. With best wishes for the health & happiness of
                            Mrs. M. & yourself, I am, with sentiments of profound respect, your obt. Servt.
                        
                        
                            
                                Charles Eaton Haynes
                            
                        
                    